EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10969371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-14 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a method of detecting gas with a photonization detector system, comprising:  determining and storing, by a controller, a zero level of a photoionization detector using ambient air inflow when an ultraviolet lamp is in a turned OFF state, wherein the stored zero level is based on an ambient temperature; sensing the ambient temperature; adapting the stored zero level algorithmically based on a change sensed in the ambient temperature; sampling, by the controller, an output of a detector electrode of the photoionization detector when the ultraviolet lamp is in a turned ON state; and comparing the sampled output of the detector electrode to the stored zero level to determine if a threshold concentration of a gas is present.
Regarding independent claim 8, the prior art fails to disclose or reasonably suggest wherein a photonization detector system comprising: a zero calibration application, executed by the controller, configured to: turn off the ultraviolet lamp of the photoionization detector system during a zero calibration procedure wherein the zero calibration application is stored in a memory of the 
algorithmically adapts the stored zero level based on changes in the sensed ambient temperature, as 

claimed in combination with the rest of the claim limitations. 

Claims 2-7, 9-14 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al (WO 94/27141) discloses an apparatus and method of detecting gas with a  photonization detector (PI D) system, comprising: providing a photonization detector electrode that is powered on and that outputs  a signal; turning off an ultraviolet lamp of photonization detector (page 5, lines 22-23; page 6, lines 1-4) by controller of the photonization detector system and keeping it turned off during the zero calibration procedure; flowing ambient air from a surrounding environment by a fan of the photoionization detector system past the detector electrode of the photoionization detector (page 6, lines 2-4); processing an output of the detector electrode by the controller to determine a zero level of the photonization detector (page 6, lines 4-5); storing zero level by the controller in a memory of the photonization detector in a memory of the photoionization detector system, wherein the photoionization detector system in a detecting mode compares an output of the detector electrode to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/